Title: To George Washington from William Heath, 27 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point Feb. 27 1781
                        
                        The enclosed came to hand the last night—it is without date, but I apprehend was written yesterday morning. I
                            expect Major Maxwell up to day.
                        Many of the arms and accoutrements turned into the store by the discharged soldiers want repair, especially
                            the latter. I am inform’d it has been the practice to send them to Albany; but this is attended with much trouble, and
                            considerable expence. Would it not be much better to have them repaired here?
                        Unless a supply of writing paper can be obtained, business must stop. The officers have been obliged to cut
                            up nearly all the company—books—And for myself, I must cease writing, to morrow or next day. I would not represent this to
                            your Excellency, were it not that it has been represented everywhere else, and the answers afford no prospect of relief. I
                            have the honor to be, With the greatest respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Dear General,
                                
                                    26 February 1781
                                
                            
                            I have this moment received advice which I beleive may be depended on, that Genl Arnold is fairly
                                surrounded in Virginia, & has sent to New York for a Regiment which is now embarking. I am, Sir, with the
                                greatest respect Yr most obed. Serv. 
                            
                                Hugh Maxwell
                                Majr 2 M. Regt
                            
                        
                        
                    